Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 5/9/2022
Claims 1-20 have been submitted for examination
Claims 1-20 have been allowed
Double Patenting
1.	The ODP rejection has been withdrawn, the amended claims overcome commonly owned patent no. 10,635,531.
Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to  error correction circuit includes an error correction code (ECC) memory and an ECC engine. The ECC memory stores an ECC, which is at least partially represented by a generation matrix. The ECC engine generates parity data based on main data using the ECC, and detects and/or corrects at least one error bit in the main data read from the memory cell array using the parity data. The main data includes a plurality of data bits divided into a plurality of sub data units. The ECC includes a plurality of column vectors divided into a plurality of code groups corresponding to the sub data units. The column vectors have elements configured to gather a mis-corrected bit and multiple error bits in one symbol and the mis-corrected bit is generated due to the multiple error bits in the main data.

The prior art of record for example Kim  Lo teaches A semiconductor device correcting data errors using a hamming code is provided. The hamming code is realized by an error check matrix, and the error check matrix includes a first sub- matrix and a second sub-matrix. The first sub-matrix includes column vectors having an odd weight. The second sub-matrix includes an up matrix and a down matrix. Each of the up matrix and the down matrix includes column vectors having an odd weight.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“An error correction circuit, comprising: an error correction code (ECC) memory configured to store an ECC represented by a generation matrix includinq a plurality of common sub matrices and a plurality of individual sub matrices; and an ECC engine configured to generate parity data from main data using the ECC, and to use the parity data to detect and/or correct at least one error bit in the main data; wherein the main data includes a plurality of data bits divided into a plurality of sub data units; wherein the ECC includes a plurality of column vectors divided into a plurality of code groups corresponding to respective ones of the sub data units; wherein the column vectors have elements configured to gather a mis-corrected bit and multiple error bits in one symbol; wherein the column vectors associated with each of the plurality of code groups include: (i) ECC data within a corresponding common sub matrix that is equivalent for each of the plurality of code groups, and (ii) ECC data within a corresponding individual sub matrix that is unique to each of the plurality of code groups; and wherein the mis-corrected bit is generated when the multiple error bits are present in the main data.


	Claims 2-10 depend from claim 1, are also allowable.
Claims 11  and 16 are allowable for the seam reasons as per claim 1.
	Claims 12-15 depend from claim 11, are also allowable.
	Claims 17-20 depend from claim 16, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112